                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
                                BOSTON DIVISION

JAMES ROBINSON,                   ) Docket Number: 1:19-CV-10749-FDS
     Plaintiff,                   )
                                  ) District Judge:   The Honorable F. Dennis Saylor, IV
       v.                         )
                                  ) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT              )
CLEARINGHOUSE,                    )
     Defendant.                   )

                    CLASS MEMBER’S MOTION TO
 CONTINUE FINAL APPROVAL HEARING DUE TO LACK OF NOTICE OF FILINGS

       When Class Member Paúl Camarena filed his objections and motion, he advsied Class

Counsel and properly served him. However, Class Counsel failed to advise Class Member

Camarena about Class Counsel’s responses to the objections and motion until today, the day

before the Final Approval Hearing. In fact, Class Counsel did not serve those responses on Class

Member Camarena until after 3:40 p.m. E.S.T. the day before the 9:00 a.m. Final Approval

Hearing. Thus, Class Member Objector Camarena respectfully moves this Honorable Court to

continue the Final Approval Hearing so that he can have a meaningful opportunity to review the

responses. Class Member Camarena, in support of his motion, states as follows:


       Class Member Paúl Camarena is not a admitted to practice before this Honorable Court

and, hence, he is not an ECF filer in this court. Therefore, on May 6, 2020, when Class Member

Camarena filed his Objections1 and, on June 19, 2020, when Class Member Camarena filed a

motion for discovery2, he advised Class Counsel by email and served him. On June 5, 2020,

Class Counsel filed a Memorandum addressing Class Member Camarena’s objections3 and, on


1 ECF 29.
2 ECF 35.
3 ECF 31, p. 24.
June 30, 2020, Class Counsel filed a response to Class Member Camarena’s motion4. However,

Class Counsel failed to advise Class Member Camarena about these responses until today and

failed to serve these responses on Class Member Camarena until after 3:40 p.m. today. Because

Class Member Camarena is not an ECF filer in this court, the ECF system also did not serve

Class Member Camarena and he has not finished reading these documents. Thus, Class Member

Camarena respectfully moves this Honorable Court to continue the Final Approval Hearing so

that he can have a meaningful opportunity to review the responses.

       Respectfully submitted,
       Class Member Objector Paúl Camarena
       /s/ Paúl Camarena                  .




       Paúl Camarena
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494




4 ECF 36.
